 
CHEMTURA CORPORATION EXECUTIVE AND KEY EMPLOYEE
 
SEVERANCE PLAN
 
Effective as of January 1, 2009. Last amended, March 13, 2009.
 
 
PREAMBLE
 
Chemtura Corporation (“Chemtura”) adopted the Chemtura Corporation Executive and
Key Employee Severance Plan (the “Plan”) to formalize its severance pay policy
as it applies to eligible employees of Chemtura and all of the subsidiaries and
affiliates of Chemtura.  Effective as of January 1, 2009, Chemtura hereby amends
the Plan as set forth herein.  As used herein, the masculine pronoun shall
include the feminine, and the singular shall include the plural, unless a
contrary meaning is clearly intended.
 
The Plan is intended to fall within the definition of an "employee welfare
benefit plan" under Section 3(1) of the Employee Retirement Income Security Act
of 1974, as amended ("ERISA").  This document is intended to serve as the Plan
document and the summary plan description of the Plan.  As such, this document
supersedes and replaces any prior plan, summary plan descriptions, summaries,
policies, publications, memos or notices regarding the Plan and any other
severance benefits.
 
All rights of Participants to benefits relating to this Plan shall be governed
by the executed agreement and general release, provided by the Company in
connection with a Participant’s termination of employment, acknowledgement of
receipt form, and the Plan.  Any employee who participates in this Plan shall
not be entitled to any benefits under any other severance policy, plan or
practice of:  (i) the Company; (ii) any predecessor thereto; or (iii) any
respective subsidiary or affiliate thereof, or pursuant to which the Company is
bound or obligated to provide such benefits, including prior versions of the
Plan.  All such other severance (whether voluntary or involuntary) policies,
plans and practices of the Company in effect for eligible employees prior to the
effective date of this Plan shall be deemed amended and superseded in their
entirety by this Plan to the extent that they would provide benefits to
Participants upon their termination of employment.
 
In the event that the terms of the Plan are inconsistent with other documents or
other written or verbal communications provided by the Company or its
representatives with respect to this severance program, the terms of the Plan
shall govern.  The Plan may not be amended or changed except in accordance with
the provisions set forth below.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1
 
Definitions
 
Capitalized terms used in the Plan and not elsewhere defined herein shall have
the meanings set forth in this Section:


1.1           “Acknowledgement of Receipt Form” shall mean the agreement
provided by the Company to an Eligible Employee which must be signed by the
Eligible Employee in order to become a Participant hereunder.  In the
Acknowledgment of Receipt Form, the Eligible Employee will, among other things,
agree to be bound by the terms hereof and to acknowledge that this Plan
supersedes any and all prior arrangements, agreements, or understandings between
the Eligible Employee and the Company regarding severance, separation,
termination, change in control, or similar types of benefits or pay.


1.2           “Agreement” shall mean a separation agreement and general release
in such form as Chemtura, in its sole discretion, determines (the “Agreement”).


1.3           “Base Salary” shall mean the Participant’s rate of base pay on his
Termination Date, as reflected on the Company's payroll records, and not
including bonuses, overtime pay, compensatory time-off, commissions, incentive
or deferred compensation, employer contributions towards employee benefits, or
any other additional compensation.  For purposes of this Plan, a Participant's
base pay or salary shall include any salary reduction contributions made on his
or her behalf to any plan of the Company under Section 125, 132 or 401(k) of the
Code.  Notwithstanding the foregoing, following a Change of Control, Base Salary
under this Plan shall not be less than the highest amount during the 90 day
period preceding a Change of Control.


1.4           “Cause” shall mean any definition of cause contained in a
Participant’s employment agreement or separation agreement governing the terms
of a Participant’s separation from employment with the Company other than upon a
change of control, and, if such agreement does not exist or cause is not defined
therein, “Cause” shall mean, during the course of employment: (i) theft, fraud,
embezzlement or intentional disclosure of confidential and/or proprietary
information; (ii) conduct or plans to engage in conduct that would be considered
competition or solicitation under Section 8.1 or 8.2, respectively, of the Plan;
(iii) willful disregard for or neglect by the Participant of his or her duties
or the interests of the Company; (iv) conviction of a felony or any criminal
offense; (v) breach of fiduciary duty, duty of loyalty or other breach of trust;
(vi) any willful act against the material financial interests of the Company; or
(vii) willful destruction of property of the Company.


1.5           “Change of Control” shall mean the occurrence of any of the
following:  (i) a third person, including a “group” as such term is used in
Section 13(d)(3) of the Securities Exchange Act of 1934 (the “Exchange Act”),
other than the trustee of a Company employee benefit plan, becomes the
beneficial owner, directly or indirectly, of 50% or more of the combined voting
power of Chemtura's outstanding voting securities ordinarily having the right to
vote for the election of directors of Chemtura; (ii) during any period of 24
consecutive months individuals who, at the beginning of such consecutive
24-month period, constitute the Board of Directors of Chemtura (the "Board"
generally and as of the effective date of the Plan the "Incumbent Board") cease
for any reason (other than retirement upon reaching retirement age, disability,
or death) to constitute at least a majority of the Board; provided that any
person becoming a director subsequent to the effective date of the Plan whose
election, or nomination for election by Chemtura's shareholders, was approved by
a vote of at least three-quarters of the directors who at the time of such
election or nomination for election comprise the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of the Directors of Chemtura, as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act as in effect on January 23,
2000) shall, for purposes of this Plan, be considered a member of the Incumbent
Board; or (iii) the sale of all or substantially all of the assets of Chemtura.
 
 
2

--------------------------------------------------------------------------------

 
 
Notwithstanding anything herein to the contrary, to the extent that Section 6
applies to awards which constitute nonqualified deferred compensation subject to
Section 409A of the Code, for purposes of the distribution of such awards
pursuant to Section 6, a Change of Control shall only be deemed to occur if such
transactions or events would give rise to a “change in ownership”, a “change in
effective control”, or a “change in the ownership of a substantial portion of
the assets” under Section 409A of the Code and the rulings and regulations
thereunder.


1.6           “Chemtura” shall mean Chemtura Corporation.


1.7           “Code” shall mean the Internal Revenue Code of 1986, as amended.


1.8           “Company” shall mean Chemtura and any Company Entities that
participate in the Plan with the approval of the Board of Directors of Chemtura.


1.9           “Company Entity” shall mean any entity which would be included
with Chemtura as a service recipient under Treasury Regulation 1.409A-1(h)(3).


1.10           “Eligible Employees” shall mean all Executive Officers and Key
Employees.  Notwithstanding the foregoing, an Eligible Employee shall not
include any individual: (i) designated by the Company as an independent
contractor and not as an employee at the time of any determination; (ii) being
paid by or through an employee leasing company or other third party agency;
(iii) designated by the Company as a freelance worker and not as an employee at
the time of any determination; (iv) classified by the Company as a seasonal,
occasional, limited duration, or temporary employee, during the period the
individual is so paid or designated; (v) designated by the Company as a leased
employee, during the period the individual is so paid or designated; (vi) who is
eligible to participate in or receive benefits from the Chemtura Corporation
Severance Plan; or (vii) covered by any (x) governmental severance program
and/or (y) collective bargaining agreement, in each case which contains
provisions relating to post-termination of employment salary or benefits or
other severance benefits.  Any such individual shall not be an Eligible Employee
even if he or she is later retroactively reclassified as a common-law employee
of the Company during all or any part of such period pursuant to applicable law
or otherwise.
 
 
3

--------------------------------------------------------------------------------

 
 
1.11           “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.


1.12           “Executive Officer” shall mean each active, full-time employee so
designated in writing by the Compensation Committee of the Board of Directors of
Chemtura.  For purposes of the Plan, a full-time employee is an employee of the
Company who is regularly scheduled to work at least 32 hours per week.


1.13           “Good Reason” shall mean: (i) the Company changes the
Participant’s status or position as an officer of the Company and such change
represents a material reduction in such status or position, and/or (ii) the
Company materially reduces the Participant’s base salary and/or target bonus,
and/or (iii) the Company fails to provide equity compensation to the Participant
which is at least materially comparable in terms of timing, value and type of
award as other similarly situated employees, and/or (iv) any attempted
relocation of the Participant’s place of employment to a location more than 50
miles from the location of such employment on the date of such attempted
relocation, in each case as compared to the Participant’s entitlements
immediately prior to the Change of Control, and such change, breach or reduction
is not cured by the Company within thirty (30) days from the date the
Participant delivers a notice of termination for Good Reason.  Such notice of
termination for Good Reason shall include the specific section of this Plan
which was relied upon and the reason that the Company’s act or failure to act
has given rise to his termination for Good Reason and shall be received by the
Company within ninety (90) days of the date on which the Participant becomes
aware of the occurrence of any event establishing grounds for termination for
Good Reason.  


1.14           “Involuntary Termination” shall mean the termination of a
Participant’s employment by the Company for any reason; provided, however, that
an Involuntary Termination of a Participant’s employment shall not occur if:


(a)           the termination of the Participant’s employment is due to (i) the
transfer of the Participant from his employer to another Company Entity, (ii)
the transfer of any operations of the Company or a subsidiary, operation,
section or division of the Company to another Company Entity or an entity
unrelated to the Company (irrespective of whether assets of the Company or any
such subsidiary, operation, section or division are sold or transferred to such
unrelated entity), or (iii) the purchase of the Company or a subsidiary,
operation, section or division of the Company by a third party purchaser, and,
in each case, the Participant is offered comparable employment by the purchaser,
as determined by the Company in its sole discretion;


(b)           the Participant’s employment terminates on account of the
Participant’s (i) death, (ii) disability, as defined under the Company’s
long-term disability plan or (iii) retirement under a tax-qualified retirement
plan of the Company covering such Participant;
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           the Participant’s employment is terminated for Cause; or


(d)           the Participant resigns his employment with the Company or fails
to continue reporting to work and performing satisfactorily his job duties
through his designated termination date, unless the Company agrees in writing to
release him earlier.


1.15           “Key Employee” shall mean each active, full-time employee so
designated in writing by the Compensation Committee of the Board of Directors of
Chemtura. For purposes of the Plan, a full-time employee is an employee of the
Company who is regularly scheduled to work at least 32 hours per week.


1.16           “Participant” shall mean an Eligible Employee who has satisfied
the conditions for participation set forth in Section 2.


1.17           “Plan” shall mean this Chemtura Corporation Executive And Key
Employee Severance Plan.


1.18           “Plan Administrator” shall mean Chemtura or any entity or person
designated by Chemtura.  Unless the Board of Directors of Chemtura designates
another person or entity, the Plan Administrator shall be the Chemtura
Corporation Employee Benefits Committee.


1.19           “Termination” shall mean either an Involuntary Termination or a
Voluntary Termination.


1.20           “Termination Date” shall mean the effective date of the
termination of the Participant’s employment with the Company as designated by
the Company in writing.


1.21           “Voluntary Termination” shall mean the Participant’s resignation
from employment with the Company for Good Reason within twenty-four (24) months
following a Change of Control, provided the Participant provides the Company
with notice of such resignation at least six (6) months prior to the resignation
date.


 
Section 2
 
Participation
 
2.1.           An Eligible Employee shall become a Participant in this Plan only
if he (i) signs and returns an Acknowledgment of Receipt Form to the Plan
Administrator within one week of being presented with such form by the Company
and (ii) has executed a Chemtura form of Confidentiality and Assignment of Work
Product Agreement which is dated no earlier than his Acknowledgement of Receipt
Form.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 3
 
Eligibility for Benefits
 
3.1.           Conditions for Eligibility.  Subject to the conditions and
limitations of this Section 3 and elsewhere in the Plan, a Participant shall be
entitled to the severance benefits described herein only upon satisfaction of
all the following conditions (and all other applicable conditions contained
herein):
 
 
(a)
he suffers a Termination,

 
 
(b)
he executes without modification and in its entirety, and without timely
revoking, an Agreement within fifty (50) days of his Termination Date,

 
 
(c)
he returns to the Company any property of the Company which has come into his
possession, and

 
 
(d)
he remains actively at work through his designated termination date unless the
Company agrees in writing to release the Participant from employment earlier
than such date.

 


3.2.           Exclusions.  Each Participant shall cease to be entitled to
severance benefits, upon the earliest to occur of the following:
 
(a)           his breach of the Agreement or the Acknowledgement of Receipt
Form;
 
(b)           the revocation, invalidity or unenforceability of such Agreement
or Acknowledgement of Receipt Form; or
 
(c)           his reemployment by the Company.
 
 
Section 4
 
Severance Benefits Prior to a Change of Control
 
4.1.           Benefits.  If a Participant experiences an Involuntary
Termination prior to a Change of Control, and complies with all of the other
terms and conditions of the Plan, he shall be eligible to receive:
 
 
6

--------------------------------------------------------------------------------

 
 
 
(a)
severance pay at the levels defined in the Chemtura Corporation Severance Plan,
as amended and restated effective as of January 1, 2009 and consistent with
future amendments and restatements of such plan; and

 
 
(b)
continuation of his medical, dental, and vision benefits at active employee
rates for the applicable period of time set forth in the Chemtura Corporation
Severance Plan, as amended and restated effective as of January 1, 2009 and
consistent with future amendments and restatements of such plan, following
Involuntary Termination (which benefits continuation shall offset the Company’s
obligation, if any, pursuant to the Consolidated Omnibus Reconciliation Act of
1985 (”COBRA”)).  In the event of the Participant’s death prior to the
expiration of the applicable benefits continuation period, benefits continuation
will be provided to the Participant’s eligible dependents for the remainder of
the applicable benefits continuation period, unless such eligible dependent is
or becomes eligible for any other group medical insurance coverage.

 
4.2           Timing of Severance Benefits.  Assuming all applicable conditions
are met, severance benefits payable under Section 4.1(a) will be paid in
installments, as described in the Chemtura Corporation Severance Plan, as
amended and restated effective as of January 1, 2009 and consistent with future
amendments and restatements of such plan.
 
Section 5
 
Severance Benefits After a Change of Control
 
5.1           Benefits.  If a Participant experiences a Termination within
twenty-four (24) months following a Change of Control, and complies with all of
the other terms and conditions of the Plan, he shall be eligible to receive:
 
(a)           severance pay equal to three times (if the Participant is the
Chief Executive Officer of Chemtura); two times (if the Participant is an other
Executive Officer); or one times (if the Participant is a Key Employee) the sum
of the Participant’s: annual Base Salary and the average of the annual bonuses
paid to the Participant in the three full fiscal years (or such full fiscal
years that the Participant was employed by the Company if he or she was not
employed by the Company for three full fiscal years) ending immediately prior to
the Change of Control (such average of the annual bonuses is referred to as the
“Change of Control Average Bonus”);
 
(b)           a pro rata portion to the Termination Date of the Change of
Control Average Bonus basing such pro-rata portion upon the portion of the bonus
period that has elapsed as of the Termination Date;
 
(c)           the amount of the Participant’s accrued but unused vacation under
the Company’s vacation policy as of the Termination Date;
 
 
7

--------------------------------------------------------------------------------

 
 
(d)           until the earlier of (i) the day upon which the Participant begins
new employment and is eligible for such welfare benefits, or (ii) (A) the third
anniversary of the Termination Date if the Participant is the Chief Executive
Officer of Chemtura; (B) the second anniversary of the Termination Date if the
Participant is an other Executive Officer; or (BC) the first anniversary of the
Termination Date if the Participant is a Key Employee, the Company shall
continue to provide medical, dental, vision and life insurance benefits to the
Participant and/or the Participant’s family that are comparable to those which
were provided to the Participant immediately prior to the Termination Date (or
if greater, immediately prior to the Change of Control) in accordance with the
applicable plans, programs and policies of the Company. In the event of the
Participant’s death prior to the expiration of the applicable benefits
continuation period, benefits continuation will be provided to the Participant’s
eligible dependents for the remainder of the applicable benefits continuation
period, unless such eligible dependent is or becomes eligible for any other
group medical insurance coverage;
 
(e)           upon submission by the Participant of required supporting
documentation, payment or reimbursement of any costs and expenses (including
moving and relocation expenses) paid or incurred by the Participant on or prior
to the Termination Date, which would have been payable while the Participant was
employed by the Company pursuant to the Company’s expense reimbursement policy;
 
(f)           if the Participant is an Executive Officer, upon submission by
such Participant of required supporting documentation, payment or reimbursement
of any reasonable expenses paid or incurred within the first anniversary of the
Termination Date by such Participant with respect to financial planning and tax
services, up to a maximum value of $25,000 with respect to the Chief Executive
Officer of Chemtura, and $15,000 with respect to other Executive Officers; and
 
(g)           until the earlier of (i) the day upon which the Participant begins
new employment comparable in all material respects to the Participant’s
employment with the Company immediately prior to the Change of Control, or (ii)
(A) the second anniversary of the Termination Date if the Participant is an
Executive Officer or (B) the first anniversary of the Termination Date if the
Participant is a Key Employee, the Company shall pay all reasonable expenses
incurred by the Participant in seeking comparable employment including, without
limitation, the fees and expenses of a placement organization, up to $25,000 if
the Participant is the Chief Executive Officer of Chemtura, $20,000 if the
Participant is an other Executive Officer, or $15,000 if the Participant is a
Key Employee, such expenses to be approved in advance by the Company, such
approval not to be unreasonably withheld.
 
 
8

--------------------------------------------------------------------------------

 
 
5.2           Timing of Severance Benefits. Assuming all applicable conditions
are met, the severance benefits described in Section 5.1 will be paid as set
forth in this Section 5.2.  The payments set forth in Sections 5.1(a) through
5.1(c) will be paid in a lump sum as soon as administratively practicable
following the effective date of the Participant’s Agreement, but no later than
sixty (60) days after the Termination Date.  Severance benefits described in
Section 5.1(d) will commence as soon as practicable following the effective date
of the Participant’s Agreement, but no later than sixty (60) days after the
Termination Date; provided that, with respect to continuation of medical,
dental, and vision benefits continuation, coverage will be retroactive to the
Termination Date. Subject to Section 12.9 hereof, reimbursement of expenses
pursuant to Section 5.1(e) will be paid as soon as administratively practicable
but no later than the last day of the calendar year following the calendar year
in which the applicable expenses were incurred; provided that the Participant
has submitted requisite proof of such expenses.  Reimbursement of expenses
pursuant to Sections 5.1(f) and (g) will be paid as soon as administratively
practicable, but no later than the last day of the second calendar year
following the calendar year in which the Termination Date occurs; provided that
the Participant has submitted requisite proof of such expenses, and such
payments are intended to constitute separation pay due to involuntary separation
from service which are excluded from the requirements of Section 409A of the
Code.  If a Participant dies prior to payment of all severance benefits to which
he is entitled, any unpaid severance benefits will be paid to the Participant’s
surviving spouse or, if no spouse survives, to the Participant’s estate. If a
Participant who is receiving severance benefits is reemployed by the Company or
breaches the Agreement, payment of severance benefits shall immediately
cease.  In the event that severance benefits are paid in a lump sum, upon rehire
by the Company, the Participant shall be required to repay to the Company the
value of the severance benefits that would not have been paid to him had he been
receiving his severance benefits in semi-monthly installments.
 
Section 6
 
Vesting of Equity Awards Upon a Change of Control
 
Upon a Change of Control, a Participant shall be fully vested in all Company
stock options and other equity-based awards held by the Participant, and subject
to Section 1.5, any such awards will be realized in full and distributed to the
Participant at the time of the occurrence of the Change of Control, or if
exercise of the award is required, the award may be exercised upon the
occurrence of the Change of Control.  All other rights with respect to such
stock options or other equity-based awards shall continue to be governed
pursuant to the terms of the applicable equity plan and award agreement (if
any).
 
 
9

--------------------------------------------------------------------------------

 
 
Section 7
 
Tax Gross-Up
 
In the event that it shall be determined that any payment or benefit by the
Company to or for the benefit of the Participant pursuant to the terms of the
Plan or any other payments or benefits received or to be received by the
Participant (a “Payment”) in connection with or as a result of a Change of
Control or the Participant's termination of employment or any event which is
deemed by the Internal Revenue Service or any other taxing authority to
constitute a change in the ownership or effective control of the Company, or in
the ownership of a substantial portion of the assets of the Company (“Change of
Control Payments”) shall be subject to the tax (the “Excise Tax”) imposed by
Section 4999 (or any successor section) of the Code, the payments or benefits
payable pursuant to the terms of the Plan shall be reduced so that the Payment,
in the aggregate, is reduced to the greatest amount that could be paid to the
Participant without giving rise to any Excise Tax (the “Safe Harbor
Amount”).  The reduction of the amounts payable hereunder shall be made first by
reducing the payment under Section 4.1(a) or 5.1(a), as applicable, and if
additional amounts need to be reduced to reach the Safe Harbor Amount, the
reduction of such amounts shall be such that the economic loss to the
Participant is minimized.  In applying this principle, the reduction shall be
made in a manner consistent with the requirements of Section 409A of the Code
and where two economically equivalent amounts are subject to reduction but
payable at different times, such amounts shall be reduced on a pro rata basis
but not below zero.  Notwithstanding the foregoing, and in lieu of the reduction
described above, if the Participant is an Executive Officer and the Payment is
at least 110% of the Safe Harbor Amount, the Company shall pay to such
Participant an additional amount (the “Gross-Up Payment”) such that the net
amount retained by the Participant, after (i) payment of any Excise Tax on the
Change of Control Payments and (ii) payment of any federal and state and local
income tax and Excise Tax upon the Gross-Up Payment, shall be equal to the
Change of Control Payments.  The determination of whether the Participant is
subject to the Excise Tax and the amount of the Gross-Up Payment, if any, shall
be made by a “Big Four” accounting firm chosen by the Company and reasonably
agreeable to the Participant, which determination shall be binding upon the
Participant and the Company.  The Gross-Up Payment, if any, shall be paid to the
Participant by cashier's check within five (5) business days following the
receipt by the Company of the Gross-Up Payment determination from the selected
“Big Four” accounting firm, but in any event, not later than the end of the
Participant’s taxable year following the Participant’s taxable year in which the
related taxes are remitted to the taxing authority.  Notwithstanding the
foregoing, all Gross-Up Payments shall be paid in accordance with Section 409A
of the Code.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 8
 
Restrictive Covenants
 
8.1           Noncompetition.                                           During
the Participant’s employment with the Company, and during a one year period
following any termination of the Participant’s employment for any reason, the
Participant shall not directly or indirectly compete with Chemtura or any of its
subsidiaries or affiliates, whether as an individual proprietor or entrepreneur
or as an officer, employee, partner, stockholder, or in any capacity connected
with any enterprise, in any business for which the Participant performed
material services for Chemtura or any of its subsidiaries or affiliates within
the 24-month period immediately preceding the Participant’s Termination Date, in
any geographic area in which Chemtura or any of its subsidiaries or affiliates
is engaged in such business at the time of the Participant's termination of
employment, including, without limitation, any geographic area within which
Chemtura or any of its subsidiaries or affiliates has formally announced
specific plans to engage and/or the Participant has actual knowledge that
Chemtura or any of its subsidiaries or affiliates specifically plans to
engage.  For the purpose of the preceding sentence, engaging in business shall
be deemed to embrace sales to customers or performance of services for customers
who are within a relevant geographical area.  Nothing herein, however, shall
prohibit the Participant from acquiring or holding any issue of stock or
securities of any corporation which has any securities listed on a national
securities exchange or quoted in the daily listing of over the counter market
securities; provided that at any one time the Participant and members of the
Participant’s immediate family do not own more than five percent (5%) of the
voting securities of any such corporation.
 
8.2           Non-Solicitation.                                           During
the Participant’s employment with the Company, and during a one year period
following any termination of the Participant’s employment for any reason, the
Participant shall not directly or indirectly hire, entice, induce or in any
manner whatsoever attempt to influence any employee, client, agent, consultant,
contractor, supplier or any other person or entity to cease or reduce working
for and/or doing business with Chemtura or any of its subsidiaries or
affiliates.
 
8.3           Remedies.                                By electing to
participate in the Plan, Participants hereby acknowledge that the provisions of
this Section 8 are reasonable and necessary for the protection of Chemtura, its
subsidiaries and affiliates and acknowledge their obligations under such
covenants.  The Participants further acknowledge that Chemtura, its subsidiaries
or affiliates will be irreparably harmed if such covenants are not specifically
enforced.  Accordingly, by electing to participate, the Participants agree that,
in addition to any other relief to which Chemtura or any of its subsidiaries or
affiliates may be entitled, including claims for damages, Chemtura or any of its
subsidiaries or affiliates shall be entitled to seek and obtain injunctive
relief (without the requirement of any bond) from a court of competent
jurisdiction for the purpose of restraining the Participants from an actual or
threatened breach of such covenants.  Notwithstanding anything else to the
contrary herein, in the event of any material violation by a Participant of this
Section 8, the Company shall immediately have no obligation thereafter to make
any payments to the Participant and the Company, in its reasonable discretion,
may require the Participant to promptly repay to the Company any payments paid
to him pursuant to this Plan that were paid prior to such breach.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 9
 
Offset
 
Participants in the Plan shall not be entitled to receive any other severance,
notice, change in control or termination payments or benefits (or notice in lieu
of severance) from the Company.  In addition, to the extent consistent with
Section 409A of the Code, the Participant's benefits under the Plan will be
reduced by the amount of any other severance or termination payments, or pay in
lieu of notice, payable by the Company to the Participant on account of his or
her employment, or termination of employment, with the Company, including, but
not limited to, (i) any payments required to be paid by the Company to the
Participant under any other program, policy, practice, or agreement, or (ii) any
Federal, State, national, municipal, provincial, commonwealth or local law
(including any payment pursuant to the Worker Adjustment Retraining and
Notification Act or any national, State, local, provincial, municipal, or
commonwealth equivalent).  A Participant must notify the Plan Administrator if
he or she receives any such payments.  Notwithstanding anything to the contrary
in this Section 9, no severance payment paid or payable to a Participant, after
giving effect to the provisions of this Section 9, shall be less than one week
of Base Salary.
 
 
Section 10
 
Cessation of Participation in Employer Plans
 
Except as otherwise provided herein, a Participant, as of his Termination Date,
shall cease to participate in and shall cease to be treated as an employee of
the Company for all purposes under the employee benefit plans of the Company,
including, without limitation, all retirement, welfare, incentive, bonus and
other similar plans, policies, programs and arrangements maintained for
employees of the Company.  Each such Participant’s rights under any such plan,
policy, program or arrangement shall be governed by the terms and conditions of
each thereof, as in effect on such Termination Date.
 
 
Section 11
 
Administration
 
11.1.                      Plan Interpretation and Benefit Determinations.  The
Plan shall be administered by the Plan Administrator.  The Plan Administrator
(or, where applicable, the Claim Reviewer (as defined below) or other duly
authorized designee of the Plan Administrator) shall have the exclusive right,
power, and authority, in its sole and absolute discretion, to administer, apply
and interpret the Plan and any other documents and to decide all factual and
legal matters arising in connection with the operation or administration of the
Plan; provided, however, that, in accordance with Section 13 below, the
Organization, Compensation & Governance Committee of the Board shall retain the
sole authority to amend or terminate this Plan or any portion thereof.
 
 
12

--------------------------------------------------------------------------------

 
 
           Without limiting the generality of the foregoing paragraph, the Plan
Administrator (or, where applicable, the Claim Reviewer or other duly authorized
designee of the Plan Administrator) shall have the discretionary authority and
power to:
 
(a)           take all actions and make all decisions (including factual
decisions) with respect to the eligibility for, and the amount of, benefits
payable under the Plan to Employees or Participants or their beneficiaries;
 
(b)           formulate, interpret and apply rules, regulations and policies
necessary to administer the Plan;
 
(c)           decide questions, including legal or factual questions, relating
to the calculation and payment of benefits, and all other determinations made,
under the Plan;
 
(d)           resolve and/or clarify any factual or other ambiguities,
inconsistencies and omissions arising under the Agreement, the Plan or other
Plan documents; and
 
(e)           process, and approve or deny, benefit claims and rule on any
benefit exclusions.
 
11.2.                      Benefit Claims.  The Company will normally advise a
Participant of his right to benefits under the Plan at the time that a
Termination of the Participant’s employment takes place.  A Participant may also
make a claim concerning his or her right to receive a benefit under the Plan (a
“Claim”) to the Company’s Director of Benefits (the “Claim Reviewer”) at the
following address:
 
Chemtura Corporation
199 Benson Road
Middlebury, CT  06749
Attention:  Director of Benefits
 
A Claim must be made by a Participant within sixty (60) days following his
Termination Date.
 
11.3.                      Appealing Benefit Claims. The Participant will be
informed of the decision of the Claim Reviewer with respect to a Claim within
ninety (90) days after it is filed.  Under special circumstances, the Claim
Reviewer may require an additional period of not more than ninety (90) days to
review a Claim.  If this occurs, the Participant will be notified in writing as
to the length of the extension, the reason for the extension, and any other
information needed in order to process the Claim.
 
 
13

--------------------------------------------------------------------------------

 
 
If a Claim is denied, in whole or in part, the Participant will be notified in
writing of the specific reason(s) for the denial, the exact Plan provision(s) on
which the decision was based, what additional material or information is
relevant to his case, and what procedure the Participant should follow to get
the Claim reviewed again (an “Appeal”).  The Participant then has sixty (60)
days to Appeal the Claim to the Plan Administrator.
 
The Appeal must be submitted in writing to the Plan Administrator.  A
Participant may request to review pertinent documents, and may submit a written
statement of issues and comments.
 
A decision as to a Participant's Appeal will be made within sixty (60) days
after the Appeal is received.  Under special circumstances, the Plan
Administrator may require an additional period of not more than sixty (60) days
to review an Appeal.  If this occurs, the Participant will be notified in
writing as to the length of the extension.
 
If a Participant's Appeal is denied, in whole or in part, he or she will be
notified in writing of the specific reason(s) for the denial and the exact Plan
provision(s) on which the decision was based.  The decision on an Appeal of the
Plan Administrator will be final and binding on all parties and persons affected
thereby.
 
11.4.                      Non-Binding Mediation.  In the event the Participant
is not satisfied with the decision on an Appeal made pursuant to Section 11.3,
and the amount of the Claim equals or exceeds $5,000, notwithstanding anything
in Section 11.3 to the contrary, the Participant may request that the Claim be
resolved pursuant to non-binding mediation administered by the American
Arbitration Association under the Mediation Rules specified in its National
Rules for the Resolution of Employment Disputes.  All fees and expenses of the
mediator and all other expenses of the mediation procedures, except for
attorneys’ fees and witness expenses, shall be shared equally by the Participant
and the Company.  Each party shall bear its own witness expenses and attorneys’
fees.
 
 
Section 12
 
Miscellaneous
 
12.1.                      Tax Withholding.  The Company shall have the
authority to withhold or to cause to have withheld applicable taxes from any
payments made under or in accordance with the Plan to the extent required by
law.
 
12.2.                      Unfunded Plan.  The Plan is unfunded.  The Company
shall pay the full cost of the Plan out of its general assets.
 
12.3.                      Not a Contract of Employment.  The Plan shall not be
deemed to constitute a contract of employment, or to impose on the Company any
obligation to retain any Participant as an employee, to continue any
Participant’s current employment status or to change any employment policies of
the Company; nor shall any provision hereof restrict the right of the Company to
discharge any of its employees or restrict the right of any such employee to
terminate his employment with the Company.
 
 
14

--------------------------------------------------------------------------------

 
 
12.4.                      Choice of Law.  The Plan shall be construed and
governed under the laws of the State of Connecticut, except to the extent
Federal law is applicable.  Each Participant consents to personal jurisdiction
of any State or Federal court sitting in Connecticut and waives any objection
that such forum is inconvenient.  Each Participant consents to service of
process in any action related to the Plan by U.S. mail or other commercially
reasonable means of receipted delivery.
 
12.5.                      Effect of Invalidity of Provision.  If any provision
of the Plan is held invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provision hereof, and such provision
shall, to the extent possible, be modified in such manner as to be valid and
enforceable but so as to most nearly retain the intent of the Company.  If such
modification is not possible, the Plan shall be construed and enforced as if
such provision had not been included in the Plan.
 
12.6.                      Effect of Plan.  The Plan supersedes any and all
prior severance arrangements, policies, plans or practices of the Company and
its predecessors (whether written or unwritten).  Notwithstanding the preceding
sentence, the Plan does not affect the severance provisions of any written
individual employment contracts or individual separation agreements governing
the terms of a Participant’s separation of employment with the Company.
 
12.7.                      Records.  The records of the Company with respect to
Years of Service, employment history, Base Salary, absences, and all other
relevant matters shall be conclusive for all purposes of this Plan.
 
12.8.                      Nontransferability.  In no event shall the Company
make any payment under this Plan to any assignee or creditor of a Participant,
except as otherwise required by law.  Prior to the time of a payment hereunder,
a Participant shall have no rights by way of anticipation or otherwise to assign
or otherwise dispose of any interest under this Plan, nor shall rights be
assigned or transferred by operation of law.


12.9           Section 409A of the Code.


(a) Notwithstanding the other provisions hereof, this Plan is intended to comply
with the requirements of Section 409A of the Code.  Accordingly, all provisions
herein, or incorporated by reference, shall be construed and interpreted to
comply with Section 409A of the Code and if necessary, any such provision shall
be deemed amended to comply with Section 409A of the Code and the regulations
thereunder.  Further, for purposes of the limitations on nonqualified deferred
compensation under Section 409A of the Code, each payment of compensation under
this Plan shall be treated as a separate payment of compensation.  Any amounts
payable solely on account of an involuntary separation from service of the
Participant within the meaning of Section 409A of the Code shall be excludible
from the requirements of Section 409A of the Code, either as involuntary
separation pay or as short-term deferral amounts to the maximum possible
extent.  Any reimbursements or in-kind benefits provided under this Plan shall
be made or provided in accordance with the requirements of Section 409A of the
Code, including, where applicable, the requirement that (i) any reimbursement is
for expenses incurred during the period of time specified in this Plan (or if no
period is specified, the lifetime of the Participant), (ii) the amount of
expenses eligible for reimbursement, or in kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other calendar year, (iii) the reimbursement of
an eligible expense will be made no later than the last day of the calendar year
following the calendar year in which the expense is incurred, and (iv) the right
to reimbursement or in kind benefits is not subject to liquidation or exchange
for another benefit.  In no event may a Participant, directly or indirectly,
designate the calendar year of a payment.
 
 
15

--------------------------------------------------------------------------------

 
 
(b) Notwithstanding anything herein to the contrary, a Participant shall not be
entitled to any payments or benefits pursuant to the Plan in the event that the
occurrence of his termination of employment does not constitute a “separation
from service” as defined by Section 409A of the Code and the regulations issued
thereunder.
 
(c) Delay for Specified Employees.
 
(1) Notwithstanding any provision of the Plan to the contrary, if a Participant
who is a Specified Employee (as defined below) becomes entitled to receive a
distribution on account of separation from service, the distribution may not be
made earlier than six (6) months following the date of the Participant’s
separation from service, if required by Section 409A of the Code and the
regulations thereunder.  If distributions are delayed pursuant to Section 409A
of the Code, the accumulated amounts withheld on account of Section 409A shall
be paid within fifteen (15) days after the end of the six-month period.  If the
Participant dies during such six-month period, the amounts withheld on account
of Code Section 409A shall be paid to the Participant’s Beneficiary within
fifteen (15) days of the Participant’s death.
 
(2)           The term “Specified Employee” means a “specified employee” as
determined by the Plan Administrator or its delegate as of the specified
employee identification date for purposes of Section 409A of the Code.  The
determination of Specified Employees, including the number and identity of
persons considered Specified Employees and the identification date, shall be
made by the Plan Administrator or its delegate each year in accordance with
Section 416(i) of the Code, the “specified employee” requirements of Section
409A of the Code, and applicable regulations.
 
Section 13
 
Amendment or Termination of the Plan
 
The Plan may be amended or terminated, in whole or in part, at any time, with or
without prior notice, by action of the Organization, Compensation & Governance
Committee (or any successor thereof) of the Board; provided, however, that any
amendment to modify the provisions of Section 4 of the Plan, in whole or in
part, may be made at any time by action of the Chemtura Corporation Employee
Benefits Committee (or any successor thereof).  Notwithstanding the foregoing,
any amendment to the Plan, in whole or in part, including an amendment to
terminate the Plan (but excluding an amendment to modify Section 4 of the Plan
as set forth above), that is adverse to the interests of any Participant (except
for an amendment adopted to comply with applicable law, including Code Section
409A) will not be effective until the date which is one year following the date
of such amendment, and any such amendment which is adopted within six months
prior to a Change of Control will be void upon such Change of Control.
 
 
16

--------------------------------------------------------------------------------

 
 
Section 14
 
Required Information
 
14.1.   Participants' Rights Under ERISA.  A Participant in the Plan is entitled
to certain rights and protections under the Employee Retirement Income Security
Act of 1974 (ERISA).  ERISA provides that all Plan participants shall be
entitled to:
 
- Examine, without charge, at the Plan Administrator's office, all Plan
documents, and copies of all documents filed by the Plan with the U.S.
Department of Labor, such as detailed annual reports and Plan descriptions.
 
- Obtain copies of Plan documents and other Plan information upon written
request to the Plan Administrator.  The Plan Administrator may make a reasonable
charge for the copies.
 
- Receive a summary of the Plan's annual financial report if the Plan covers 100
or more people.  The Plan Administrator is required by law to furnish each
Participant with a copy of this summary annual report.
 
In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan.  The people who
operate the Plan, called "fiduciaries" of the Plan, have a duty to do so
prudently and in the interest of Plan participants and beneficiaries.  No one,
including the Company or any other person, may fire a Participant or otherwise
discriminate against him or her in any way to prevent him or her from obtaining
a welfare benefit or exercising his or her rights under ERISA.  If a
Participant's claim for a benefit is denied in whole or in part, he or she must
receive a written explanation of the reason for the denial.  The Participant has
the right to have the Plan review and reconsider his or her claim.  Under ERISA,
there are steps a Participant can take to enforce the above rights.
 
For instance, if a Participant requests materials from the Plan and does not
receive them within 30 days, he or she may file suit in a federal court.  In
such a case, the court may require the Plan Administrator to provide the
materials and pay the Participant up to $110 a day until the he or she receives
the materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator.
 
If the Participant's claim for benefits is denied or ignored, in whole or in
part, he or she may file suit in a state or federal court.  If a Participant is
discriminated against for asserting his or her rights, he or she may seek
assistance from the U.S. Department of Labor, or may file suit in a federal
court.  The court will decide who should pay court costs and legal fees.  If the
Participant is successful, the court may order the person the Participant sued
to pay these costs and fees.  If the Participant loses, the court may order him
or her to pay these costs and fees, for example, if it finds the Participant's
claim is frivolous.  If a Participant has any questions about the Plan, he or
she should contact the Plan Administrator.  If the Participant has any questions
about this statement or about his or her rights under ERISA, he or she should
contact the nearest office of the Pension and Welfare Benefits Administration,
U.S. Department of Labor, listed in the telephone directory or the Division of
Technical Assistance and Inquires, Pension and Welfare Benefit Administration,
U.S. Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210.
 
 
17

--------------------------------------------------------------------------------

 
 
14.2.   Other Important Facts.
 
OFFICIAL NAME OF THE PLAN:
Chemtura Corporation Executive And Key
 
Employee Severance Plan
   
SPONSOR:
Chemtura Corporation
 
199 Benson Road
 
Middlebury, CT  06749
 
(203) 573-2000
   
EMPLOYER IDENTIFICATION
 
NUMBER (EIN):
52-2183153
   
PLAN NUMBER:
[540]
   
TYPE OF PLAN:
Employee Welfare Severance Benefit Plan
   
END OF PLAN YEAR:
December 31
   
TYPE OF ADMINISTRATION:
Employer Administered
   
PLAN ADMINISTRATOR:
Chemtura Corporation Employee Benefits Committee
 
199 Benson Road
 
Middlebury, CT  06749
 
(203) 573-2000
   
EFFECTIVE DATE:
January 1, 2006, as amended, April 15, 2007 and
 
January 1, 2009

 
The Plan Administrator keeps records of the Plan and is responsible for the
administration of the Plan.  The Plan Administrator will also answer any
questions you may have about the Plan.
 
Service of legal process may be made upon the Plan Administrator.
 
No individual may, in any case, become entitled to additional benefits or other
rights under this Plan after the Plan is terminated.  Under no circumstances,
will any benefit under this Plan ever vest or become nonforfeitable.
 
 
18

--------------------------------------------------------------------------------

 
 